     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


DEDRIC JAMAR DEAN,                 )
                                   )
       Plaintiff,                  )
                                   )           CIVIL ACTION NO.
       v.                          )             1:20cv97-MHT
                                   )                 (WO)
LISA CAUTHERN,                     )
                                   )
       Defendant.                  )

                                 ORDER

      On April 24, 2020, the court adopted the United

States Magistrate Judge’s recommendation that this case

be    dismissed        without   prejudice      and   entered    final

judgment.        See Opinion and Judgment (Doc. 9 & Doc. 10).

On May 24, 2021, plaintiff filed a Motion to Re-Open

Due to Constitutional Intentional Violation (Doc. 13).

      Previously, the court denied a request by plaintiff

to vacate the final judgment and allow this matter to

proceed finding he failed to demonstrate any basis on

which to grant the motion.             See Order (Doc. 12).       Upon

review      of   the   pending   motion   to    re-open,   the   court

again finds plaintiff fails to provide any reason which
shows he is entitled to have this case re-opened nor

provided the court with any valid basis for doing so.

    Accordingly,   it   is   ORDERED   that   the   motion   to

re-open (Doc. 13) is denied.      Plaintiff may file a new

§ 1983 action if he wishes to pursue his claims against

the named defendant or additional defendants.

    This case remains closed.

    DONE, this the 29th day of June, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
